Under the terms and provisions of chapter 119, Public Laws 1887, several hundred persons made entries of certain oyster lands, subjected to entry by that act, and received grants (271)   therefor. By the provisions of chapter 287, Public Laws 1893, the Solicitor of the First Judicial District was directed to institute proceedings in ejectment against such persons as had received grants for natural oyster or clam beds; and, under the directions of that statute, the solicitor commenced suit against six hundred and ninety-four of those persons who had received grants under the provisions of the act of 1887.  One of the suits was tried and the plaintiff's action was not sustained, and nonsuits were taken in all of the other actions. In Blount v. Simmons, 119 N.C. 50, this Court held that the State, under section 536 of the Code, was liable for the costs. Afterwards the plaintiff in this action, in a certain judgment rendered in the Superior Court of Pamlico County against the State for the sum of $4,096.60, on account of fees due the officers in the above-mentioned actions, was adjudged entitled to $3,872.20 thereof for fees due to Festus Miller, Clerk of the Superior Court of Pamlico County, her intestate. Before that judgment was rendered, Festus Miller, the plaintiff's intestate, received an Auditor's warrant, to the amount of $4,851.41, for fees due him in these cases, but the Treasurer declined to pay the same or any part of it. The plaintiff's intestate, at the session of the General Assembly of 1899, presented her claim against the State for these fees, and the matter received a full and careful investigation of that body. The whole proceedings were laid before this Court; and if this was a case where the Court had jurisdiction under Article IV, section 9, of the State Constitution, we could not conscientiously recommend to the General Assembly a settlement of this matter different from the one which was made. We are of the opinion, however, that we have no jurisdiction in the premises. In the first place, the demand of the plaintiff is not such a claim against the State as is in contemplation of Article IV, section 9, of the Constitution. *Page 199 
In Blount v. Simmons, 119 N.C. 50, this Court said:      (272) "The costs in this case are not strictly a claim against the State, as contemplated by Article IV, section 9, but only an incident of an action by the State, for which its agent has assumed that it will be liable to the same extent as private persons."  In the next place, there is no question of law involved in this matter. Only matters of fact were in dispute, and they have been passed upon by the General Assembly; and where such a condition of things exists we are not called upon to recommend any line of conduct to the legislative body. In Reynolds v. State, 64 N.C. 460, this Court said: "We are fully satisfied, on a perusal of the papers in the proceeding, of the correctness of the view taken in Bledsoe v. State, 64 N.C. 392, to-wit, that our `recommendatory jurisdiction' in regard to claims against the State does not embrace cases involving mere matters of facts, and that it was not the intention of the framers of the Constitution to impose upon the Court the labor of the trial of facts and that the jurisdiction is confined to claims where, the facts being agreed on, it was supposed an opinion of the Supreme Court on important questions of law would aid the General Assembly, to dispose of such cases, it having been, before, a question whether the Judges could, consistently with their constitutional duties, communicate an opinion to the Legislature." In Horne v. State, 82 N.C. 382, the Court said: "This provision of the Code is very broad in its terms — `any person having any claim' — and, regarded in the light of a cotemporaneous exposition of the Constitution, would seem to embrace all claims against the State; but this Court, in construing the section of the Constitution referred to (section 9 of Article IV), held that it was intended to apply only to cases wherein questions of law were involved, and that the jurisdiction of this Court ought not to be exercised in small matters of small value, particularly when there is no doubt about the law." In Reeves v. State, 93 N.C.    (273) 257, the same view was expressed, and the Court added: "If the claim is a plain one, only involving questions of fact, it ought to be taken at once before the Legislature, unless its nature be such as that it may be presented to the Auditor, or some other appropriate authority, for adjustment and allowance." This case, as we have said, does not involve any question of law, for this Court had, at its February Term, 1897, in Blount v. Simmons,  120 N.C. 19, not only reaffirmed a former ruling that the State was liable for the costs involved in the oyster-bed suits, but had particularly specified the amount of fees which each officer was entitled to for his services; and the Legislature therefore could not stand in need of any recommendation from us as to its *Page 200 
duty under the law, and the facts they had already passed upon. Counsel for the plaintiff took this view of their duty in connection with their client's claim, knowing that there was no grave question of law involved, and went directly before the Legislature, as they should have done, under the intimation of the Court in Reeves v. State, 93 N.C. 257, to have the facts ascertained, and an act passed, making an appropriation to their client. We do not feel called upon, therefore, to make any recommendation to the General Assembly in the premises. If we should do so, the members of that body would have the right to feel justly offended that we should seek to point out their duty to them in a matter where there was no law question involved and where they had already investigated and passed upon the facts.
(274)